Title: From John Adams to George Washington Adams, April 1813
From: Adams, John
To: Adams, George Washington



Dear George
Quincy April 1813

I sent you by Mr Colman a few latin lines, with a bald translation. Cannot you render that translation into French? Try.
I send you now a few sentences on the same subject of Caloric by which you may judge how far the Ancients were behind the Moderns, in this point of natural Knowledge.
Cicero, in his Essay De Natura Deorum; an admirable Work for its Age, which I hope you will, one day Study for the Religion, the Morality and Philosophy as well as the Eloquence of it, says Lib. 2.Ss. 9.10 “Omnia, quæ alantur, et crescant, contineant in Se, vim caloris: Sine qua neque ali possent, neque crecere. Nam omne, quod est calidum, et igneum, cietur, et agitur motu suo. Quod autem alitur, et crescit, motu quodam utitur certo, et equabili: qui quamdiu remanet in nobis, tamdiu sensus et vita remanet: refrigerato autem, et extincto calore, occidimus ipsi, et extinguimur.”
But I will not fatigue you, with a long quotation, at once. You may try your Skill in translating this. I may hereafter send you more: by which you may See, with what subtle penetration and profound Ingenuity this great Theologian, applies the Properties in Nature and physical Phenomina to prove the Existence of a God, a Principatus in the Universe.
Follow, my dear Boy, the good impulse of your Mind, and the amiable dictates of your heart, and continue to be studious and inquisitive as you generally have been; and distrust not the Blessing of Heaven. So hopes and So prays your grandfather
John Adams